                                                          1 MARK F. FERRARIO, ESQ.
                                                            Nevada Bar No. 1625
                                                          2 JASON K. HICKS, ESQ.
                                                            Nevada Bar No. 13149
                                                          3 GREENBERG TRAURIG, LLP
                                                            10845 Griffith Peak Drive, Suite 600
                                                          4 Las Vegas, NV 89135
                                                            Telephone: (702) 792-3773
                                                          5 Facsimile: (702) 792-9002
                                                            Email: ferrariom@gtlaw.com
                                                          6        hicksja@gtlaw.com
                                                          7 ROBERT H. BERNSTEIN, ESQ.
                                                            Admitted Pro Hac Vice
                                                          8 MICHAEL J. SLOCUM, ESQ.
                                                            Admitted Pro Hac Vice
                                                          9 GREENBERG TRAURIG, LLP
                                                            500 Campus Drive, Suite 400
                                                         10 Florham Park, NJ 07932
                                                            Telephone: (973) 360-7900
                                                         11 Facsimile: (973) 301-8410
                                                            Email: bernsteinrob@gtlaw.com
                                                         12        slocumm@gtlaw.com
                  10845 Griffith Peak Drive, Suite 600
GREENBERG TRAURIG, LLP




                                                         13 Attorneys for Defendants
                     Facsimile: (702) 792-9002
                     Telephone: (702) 792-3773
                     Las Vegas, Nevada 89135




                                                         14                                UNITED STATES DISTRICT COURT
                                                         15                                       DISTRICT OF NEVADA
                                                         16 NOEL C. MURRAY, DR. SWARNA PERERA,                    Case No.: 2:18-cv-01382-MMD-GWF
                                                            and JOYCE E. FRIEDMAN, on behalf of
                                                         17 themselves and all others similarly situated,

                                                         18                         Plaintiffs,                   STIPULATION AND [PROPOSED]
                                                                        v.                                        ORDER TO EXTEND THE TIME FOR
                                                         19                                                       DEFENDANT TO RESPOND TO
                                                                                                                  FIRST AMENDED COMPLAINT
                                                         20 PROVIDENT TRUST GROUP, LLC,
                                                         21                         Defendant.                    (First Request)

                                                         22

                                                         23           Plaintiffs Noel C. Murray, Dr. Swarna Perera, and Joyce E. Friedman (“Plaintiffs”), by and
                                                         24 through their counsel of record, the Law Office of Hayes & Welsh, the Law Office of Christopher J.

                                                         25 Gray, P.C., and the Law Offices of Joshua B. Kons, LLC, and Defendant Provident Trust Group,

                                                         26 LLC, by and through its counsel of record, Greenberg Traurig, LLP, hereby stipulate and request

                                                         27 that the Court extend the time by which Defendant must respond to the First Amended Class Action

                                                         28


                                                                                                              1
                                                              ACTIVE 47782176v1
                                                          1
                                                              Complaint by two (2) weeks up to, and including, January 16, 2020. This Stipulation is made and
                                                          2
                                                              based upon the following:
                                                          3
                                                                      1.      Plaintiffs filed their First Amended Class Action Complaint on May 8, 2019, in
                                                          4
                                                              which they allege Defendant breached contractual duties as custodian of Plaintiffs’ Individual
                                                          5
                                                              Retirement Accounts. [ECF No. 46]. Plaintiffs seek certification to represent a class of similarly
                                                          6
                                                              situated individuals across the country. Id.
                                                          7
                                                                      2.      On December 18, 2019, the Court granted in part and denied in part Provident’s
                                                          8
                                                              motion to dismiss the First Amended Complaint. [ECF No. 57].
                                                          9
                                                                      3.      Counsel for Defendant has requested additional time to evaluate Plaintiffs’
                                                         10
                                                              allegations and prepare a response, taking into account the exercise of due diligence. Counsel for
                                                         11
                                                              Plaintiffs has agreed to this request.
                                                         12
                                                                      4.      In light of the foregoing, the parties agree that Defendant shall have up to, and
                  10845 Griffith Peak Drive, Suite 600
GREENBERG TRAURIG, LLP




                                                         13
                     Facsimile: (702) 792-9002
                     Telephone: (702) 792-3773
                     Las Vegas, Nevada 89135




                                                              including, January 16, 2020, to respond to the First Amended Class Action Complaint.
                                                         14
                                                                      5.      This is the first request for an extension of time in this regard. This Stipulation is
                                                         15
                                                              entered into in good faith and not for purposes of delay.
                                                         16
                                                              DATED this 20th day of December, 2019.                DATED this 20th day of December, 2019.
                                                         17

                                                         18
                                                             /s/ Jason Hicks                                          /s/ Christopher Gray
                                                         19 Mark F. Ferrario, Esq.                                   Martin L. Welsh, Esq.
                                                            Jason K. Hicks, Esq.                                     LAW OFFICE OF HAYES & WELSH
                                                         20 GREENBERG TRAURIG, LLP
                                                         21                                                          Christopher J. Gray, Esq.
                                                            Robert H. Bernstein, Esq.                                LAW OFFICE OF CHRISTOPHER J. GRAY
                                                         22 Michael J. Slocum, Esq.
                                                            GREENBERG TRAURIG, LLP                                   Joshua B. Kons, Esq.
                                                         23 Attorneys for Defendants                                 LAW OFFICES OF JOSHUA B. KONS
                                                                                                                     Attorneys for Plaintiffs
                                                         24

                                                         25                                                         IT IS SO ORDERED.

                                                         26
                                                                                                                    ____________________________________
                                                         27                                                         UNITED STATES MAGISTRATE JUDGE
                                                         28                                                         DATED: __________________________
                                                                                                                            December 23, 2019


                                                                                                                2
                                                              ACTIVE 47782176v1
